         Case 2:09-cr-00283-BMS Document 46 Filed 12/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                                      :

                                                              : 09-CR-283-1

        v.                                                    :

                                                              :

                                                              :

MARC JAMES HARRIS

                                       ORDER

BERLE M. SCHILLER, J.


               AND NOW, this 8th day of December, 2020, upon careful and independent

consideration of the Motion to Vacate, Set Aside, or Correct a Federal Sentence, and after

review of the Report and Recommendation of United States Magistrate Judge Jacob P. Hart, IT

IS ORDERED that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. The Motion for Section 2255 Relief is STAYED pending the exhaustion of

Petitioner’s pending appeal of his initial Motion pursuant to Section 2255.

               3. There is no basis for the issuance of a certificate of appealability.




                                              BY THE COURT:


                                               /s/ Berle M. Schiller
                                              _____________________________
                                             BERLE M. SCHILLER, J.
